DETAILED ACTION
ALLOWABLE SUBJECT MATTER
Claims 6 and 13 are allowed.	

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.		
Authorization for this examiner’s amendment was given in a telephone communication with David J. Gervasi (Reg. No. 74372) on April 27, 2021.			The application has been amended as follows: 	
					
In the Claims (filed on January 06, 2021):	
Withdrawn Claims 3-5 and 7-11 are canceled without traverse.
Thus, previously canceled Claims 1-2, unlisted canceled claim 12, and withdrawn Claims 3-5 and 7-11 are hereby canceled without traverse.

In Claim 13, line 6 on Page 4, after “rear wiring”, “above” has been replaced with --on--.													In Claim 13, line 29 (2nd line from the bottom) on Page 4, after “dielectric layer”, --to be at a higher level than the entire upper surface of the dielectric layer and-- has been inserted.											
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Koike et al. (US 2010/0190338 A1), Borthakur et al. (US 2012/0193741 A1), and Choi (US 2006/0141653 A1). Koike et al., Borthakur et al., and Choi do not teach or suggest fairly, either singularly or in combination an optical filter element arranged immediately on the upper surface of the dielectric layer to be at a higher level than the entire upper surface of the dielectric layer and above the component sensitive to radiation.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
The prior art made of record is considered pertinent to Applicants’ disclosure: Park (US 2008/0042177 A1).									Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438.  The examiner can normally be reached on M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815